Title: From John Adams to John Adams Smith, 27 April 1817
From: Adams, John
To: Smith, John Adams



Quincy April 27th 1817

I have received your luminous letter of 15th Feby. for which I thank you: but cannot enlarge upon it at present.—
I write this to introduce to you Mr Theodore Lyman Junr. a Gentleman whose Talents Virtues and Connections deserve your Respect.—I know you can be of little Service to him, but you may be of Some—I wish you to be acquainted with him, and him with you—He is a Nephew of Mr Williams.—
I presume you will be left Charge des affaires at least till the Arrival of a Successor to your Uncle.— Your Motto must be,
“Annuente Dio, Suis Viribus confisus.”Your Letter Uncle is destined to an Office which will demand the Sternest Fortitude, to execute it with Integrity. His Family Connections must expect no favours from him. The World will abuse him, if he does any of them Justice. At least it has been so found by the constant Experience of your Grand Father

John Adams—